                                                    U.S. Department of Justice


                                                    United States Attorney's Office
                                                    Eastern District of New York

                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   March 16, 2021

By ECF

Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                 Re:    United States v. State of New York, 13-cv-4165 (NGG)
                        O’Toole et al. v. Cuomo et al., 13-cv-4166 (NGG)

Dear Judge Garaufis:

       The parties in the above-referenced actions submit for the Court’s approval the attached
settlement agreement regarding Wavecrest Home for Adults (Wavecrest). On January 22, 2021,
the Court scheduled a hearing for April 19, 2021 to address a report by the Independent
Reviewer that Wavecrest interfered with the work of Settlement Implementation Providers.

        We are pleased to report that, after extensive negotiations, we have reached agreement
with Wavecrest to address the Independent Reviewer’s allegations. The parties and Wavecrest
respectfully ask the Court to so-order the agreement and cancel the April 19, 2021 hearing. We
stand ready to answer any questions the Court may have.

                                                   Respectfully Submitted,

                                                   SETH D. DuCHARME
                                                   Acting United States Attorney

                                           By:     ____________/s/______________
                                                   Michael J. Goldberger
                                                   Assistant U.S. Attorney
                                                   (718) 254-6052
                                                   Michael.goldberger@usdoj.gov

Cc:    All parties (via ECF)
       Jacob Laufer, Esq. (via. Email)
